Raney, C. J.:
Appellees moved to dismiss appeal taken to this-term, on account of failure of appellants to file a petition of appeal within the time prescribed by Rule 8. Appellants have presented a petition of appeal and moved to be permitted to file the same. The appellees object to the petition as being too' general, in stating that the court below “admitted improper evidence,” and “rejected proper evidence,” without pointing out the particular evidence admitted or rejected. This objection to sufficiency of these statements of the errors complained of, is well taken, yet we do not think it-justifies a dismissal of the appeal. Pittman vs. Myrick 16 Fla., 401. We will, under the liberal practice obtaining in such cases, permit the appeal to stand upon the following terms : The costs of both motions-will be taxed against appellants, and the appellants-must within ten days file an amended petition of appeal designating such rulings, orders and decrees as-*171they claim to be erroneous. Should they fail to fil e su ch amended petition the court will of its own motion dismiss the appeal. The motion of appellees will be denied, and that of the appellants granted on the terms indicated as to each.